                      UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA,     :
                              :
     Plaintiff,               :
                              :
     v.                       :        CASE NO. 3:13CV545(DFM)
                              :
$822,694.81 IN UNITED STATES :
CURRENCY, SEIZED FROM ACCOUNT :
NO. XXXXXXXX7424, HELD IN THE :
NAMES OF GODWIN EZEEMO AND    :
WINIFRED C.N. EZEEMO, AT BANK :
OF AMERICA,                   :
                              :
     Defendant.               :


                RULING ON MOTION FOR SUMMARY JUDGMENT

     The United States of America commenced this civil forfeiture

action seeking forfeiture of $822,694.81 in a Bank of America

account   in    the   names   of   Godwin   and   Winifred   Ezeemo   (the

"Ezeemos").1    The government alleges that the $822,694.81 (the




     1Section 981 of Title 18 of the U.S. Code authorizes civil
forfeiture of property "involved in," "derived from," or
"traceable to" a variety of specified federal crimes. 18 U.S.C.
§ 981(a)(1). "In a civil forfeiture case, the government is the
plaintiff, the property is the defendant and the claimant is an
intervenor seeking to challenge the forfeiture." Stefan D.
Casella, Asset Forfeiture Law in the United States at 374 (2d ed.
2013). See United States v. One-Sixth Share, 326 F.3d 36, 40 (1st
Cir. 2003)("Because civil forfeiture is an in rem proceeding, the
property subject to forfeiture is the defendant. Thus, defenses
against the forfeiture can be brought only by third parties, who
must intervene."); United States v. All Funds in Account Nos.
747.034/278 in Banco Espanol de Credito, Spain 295 F.3d 23, 25
(D.C. Cir. 2002) ("Civil forfeiture actions are brought against
"defendant currency") is subject to forfeiture pursuant to 18

U.S.C.   §   981(a)(1)(A),     because    it   is   the    product   of   money

laundering    in   violation   of   18    U.S.C.    §   1956(a)(1)(A)(i),    or

pursuant to 18 U.S.C. § 981(a)(1)(C), because it is the product of

wire fraud or conspiracy to commit wire fraud in violation of 18

U.S.C. § 1343. (ECF #1, Verified Compl. ¶6.)              The Ezeemos contest

the government's forfeiture action.            They do not dispute that

certain deposits to the BOA account were obtained by fraud but

maintain that they were not aware of the fraud.              Pursuant to Fed.

R. Civ. P. 56, the Ezeemos move for summary judgment as to the

government's forfeiture action.          (ECF #119.)      For the reasons that

follow, the motion is denied.

I.   Legal Standard

     "A moving party is entitled to summary judgment where the

record reveals 'no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.' Fed. R. Civ.

P. 56(a)."    Natofsky v. City of New York, 921 F.3d 337, 344 (2d

Cir. 2019).    A fact is "material" if it "might affect the outcome

of the suit under the governing law," and a dispute is "genuine"

if "a reasonable jury could return a verdict for the nonmoving

party" based on it. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,




property, not people. The owner of the property may intervene to
protect his interest.")
                                2
248 (1986).     "The evidentiary standard that must be met by the

moving party is a high one, since a court is obliged 'to draw all

inferences in favor of the party against whom summary judgment is

sought,' Ramseur v. Chase Manhattan Bank, 865 F.2d 460, 465 (2d

Cir. 1989), and to 'construe the evidence in the light most

favorable to the nonmoving party,' United States v. All Funds

Distributed to Weiss, 345 F.3d 49 (2d Cir. 2003)."     United States

v. Collado, 348 F.3d 323, 327 (2d Cir. 2003).

     The government did not file a memorandum in opposition in

response to the Ezeemos' summary judgment motion.          The Second

Circuit has made clear, however, that a district court may not

grant a motion for summary judgment "without first examining the

moving party's submission to determine if it has met its burden of

demonstrating that no material issue of fact remains for trial."

Vermont Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 244

(2d Cir. 2004).     "If the evidence submitted in support of the

summary judgment motion does not meet the movant's burden of

production, then summary judgment must be denied even if            no

opposing evidentiary matter is presented." Id. (internal quotation

marks omitted).    See Giannullo v. City of New York, 322 F.3d 139,

141 (2d Cir. 2003)(noting that the "non-movant is not required to

rebut   an   insufficient   showing").   "Moreover,   in   determining

whether the moving party has met this burden of showing the absence

                                   3
of a genuine issue for trial, the district court may not rely

solely on the statement of undisputed facts contained in the moving

party's Rule 56.1 statement.                It must be satisfied that the

citation     to   evidence     in   the   record   supports     the    assertion."

Vermont Teddy Bear Co., 373 F.3d at 244; Giannullo, 322 F.3d at

143 n. 5 (stating that not verifying in the record the assertions

in the motion for summary judgment "would derogate the truth-

finding      functions    of    the   judicial      process    by     substituting

convenience for facts").

II.    Background

       The following facts, taken from the Ezeemos' Local Rule 56(a)1

statement (ECF #119-2) and supporting exhibits (ECF #119-4 – #119-

43), are undisputed unless otherwise indicated.

       The Ezeemos are Nigerian citizens who operate businesses in

Nigeria. (ECF #119-22, Local Rule 56(a)1 ¶6; ECF #119-42 at 5.)

As    part   of   their   business,       they   purchase   goods     from   Blount

International, a U.S. company in Oregon, for resale in Western

Africa.      (ECF #119-2, Local Rule 56(a)1 ¶16.)             They maintain bank

accounts in Nigeria.         (ECF #119-4, Ezeemo Dep. at 40.)            They also

have a joint checking account at Bank of America ("BOA"). (ECF

#119-2, Local Rule 56(a)1 ¶37.)             The BOA account initially was a



       2Citations
                are to ECF-generated page numbers found at the top
of the documents.
                                 4
personal checking account.      (ECF #119-5, Ezeemo Dep. at 17.)         The

Ezeemos subsequently used the account to purchase U.S. currency.

(ECF #119-5, Ezeemo Dep. at 19.)         They wanted U.S. dollars to pay

their U.S suppliers.       (ECF #119-4, Ezeemo Dep. at 14-15, #119-5,

Ezeemo Dep. at 19.)

     To   procure   U.S.     currency,    Godwin   Ezeemo   contacted     an

individual named Abubaker Lade ("Lade") in Lagos, Nigeria.              (ECF

#119-4, Ezeemo Dep. at 15.)      Lade worked in Lagos as a "marketer"

for a local Nigerian Bureau de Change that handles private foreign

currency transactions.       (ECF. #119-7, Lade Dep. at 66.)            Lade

testified that he was unlicensed, although Ezeemo testified to the

contrary. (ECF #119-7, Lade Dep. at 65-66.)           Lade's job was to

obtain customers for the Bureau de Change.         (ECF #119-7, Lade Dep.

at 66.)   To do so, he went "outside" to the local "market" and

"warehouse."   (ECF #119-7, Lade Dep. at 68.)         Godwin Ezeemo used

a Bureau de Change to obtain U.S. dollars because he was able to

move more money more quickly than he would if he used a bank.           (ECF

#119-4, Ezeemo Dep. at 16; ECF #119-5, Ezeemo Dep. at 14.)

     Ezeemo ordered "bulk" purchases of U.S. dollars – such as

$500,000 - from Lade.       (Doc. #119-5, Ezeemo Dep. at 54.)           They

negotiated the exchange rate.      (ECF #119-7, Lade Dep. at 110-11.)

Ezeemo gave Lade the BOA account information so Lade could make

deposits/wire the U.S. dollars into the account.            (ECF #119-2,

                                    5
Local   Rule   56(a)1   ¶48.)   Lade   gave   the    Ezeemos'   BOA   account

information to others.     (ECF #119-7, Lade Dep. at 13.)          Over time

Lade caused deposits in varying amounts to be made into the

Ezeemos' BOA account.      (ECF #119-5, Ezeemo Dep. at 21-22.)          Lade

gave Godwin Ezeemo the wire confirmation receipt and/or deposit

slip for every wire transfer or deposit into the BOA account.            (ECF

#119-2, Local Rule 56(a)1 ¶51.) After Godwin Ezeemo saw the online

confirmation of payment into his BOA account, he paid Lade in naira

(Nigerian currency) for each transaction.           (ECF #119-2, Local Rule

56(a)1 ¶53.) The Ezeemos used the U.S. currency that was deposited

in the BOA account to pay for their purchases from Blount.              (ECF

#119-41, Ezeemo Aff. ¶18.)

       Godwin Ezeemo did not know how Lade obtained the funds that

were deposited into the BOA account. (ECF #119-5, Ezeemo Dep. at

22.)    When Ezeemo reviewed his account, it showed wire transfers

from various individuals, none of whom Ezeemo knew.             (ECF #119-5,

Ezeemo Dep. at 26.)     Ezeemo did not know where the money came, nor

did he know the identity of those depositing it.          Indeed, he stated

that he could not "be bothered with who pays this money into my

account" and "d[id] not query Lade on how he does his business."

(ECF #119-5, Ezeemo Dep. at 26, 28, 31.)        He knew that Lade caused

the transfers because the "confirmation slip that comes from him

tells the proof." (ECF #119-5, Ezeemo Dep. 27.)

                                       6
     Some of the money deposited into the BOA account was obtained

fraudulently.3   The victims were subject to different types of

scams but all were tricked into putting money into the BOA account.4

(ECF. #119-1 at 16.)     U.S. Secret Service Agent Michael Shove

investigated the deposits made into the BOA account.     (ECF #119-

2, Local Rule 56(a)1 at ¶58.)5

     One victim was a law firm.   On February 9, 2012, the law firm

of Weycer, Kaplan, Pilaski and Zuber (the "Weycer law firm") wired

$194,340 into the BOA account.    (ECF #119-5, Ezeemo Dep. at 41.)

After the transfer, Ezeemo could not access his account.       (ECF

#119-5, Ezeemo Dep. at 41.)   He called BOA and was told his account

was frozen because the $194,340 transfer was fraudulent. (ECF #119-

5, Ezeemo Dep. at 42, 65, 75, 78.)    Ezeemo stopped using Lade to

obtain foreign currency and authorized his attorney to make a



     3Some of the alleged fraud victims intervened in this action
to contest the government's forfeiture. Doc. ##47, 55, 64, 65.
     4For example, several transfers to the BOA account were from

"Leon Wu," whom Ezeemo testified he did not know. (ECF #119-5,
Ezeemo Dep. 27.) Wu claims he was duped into transferring money
into the Ezeemos' BOA account. According to Wu, he had an online
relationship in 2011 with a woman named "Salerno Joan," who
purported to live in London.       Salerno told Wu that she had
inherited $60 million and wanted to move to the United States,
marry him, and share her inheritance. But first Salerno needed Wu
to pay "fees" to help Salerno obtain the inheritance. In response,
Wu wired – in various increments – more than $500,000 into the
Ezeemos' BOA account. Salerno never came to the United States,
shared any inheritance or returned the money to Wu. (ECF #1 at
13.)
     5The government alleges eight victim losses in its complaint.

                                 7
complaint against Lade with the Nigerian Police.                      (ECF #119-5,

Ezeemo Dep. at 47.)       The March 1, 2012 police report stated that

the basis for the complaint was "fraudulent deceitful transfer of

$194,340 to the account of Mr. Ezeemo."                (ECF #119-5, Ezeemo Dep.

at 92; ECF #119-17 at 3.)         Lade was arrested but not charged with

a crime and released.          (ECF #119-7, Lade Dep. at 101.)

     Notwithstanding       that       the    account   was   "frozen"      after   the

$194,340    wire   transfer      by    the    Weycer   law   firm,    the    Ezeemos

continued     to   use   the    account.         Transfers    into    the    account

continued, including one for $154,210.86 and another for $40,000,

both by persons and entities the Ezeemos did not know.6 (ECF #119-

5, Ezeemo Dep. at 59-60, ECF #119-6, W. Ezeemo Dep. at 29.)

     On    March   23,   2012,    the       government   seized      the   defendant

currency and thereafter filed this civil forfeiture action.                        The

Ezeemos concede that "several people were defrauded by a scam" but

maintain that they had no knowledge of any fraud and that they

legally purchased the U.S. currency.              (ECF #119-1 at 16.)

III. Discussion

A.   Criminal Liability

     The Ezeemos first argue that they are entitled to summary



     6Thesetransfers were made on March 15, 2012 by Bank of New
Canaan and Deborah Stuckey, respectively.   (ECF #119-5, Ezeemo
Dep. at 59.) Both claim that they were tricked into making the
transfers. (ECF #1, ¶¶17-18.)
                               8
judgment on the government's forfeiture action because they did

not violate the underlying criminal statutes prohibiting wire

fraud or money laundering.       (Doc. #119-1 at 7-12.)   Their argument

fails.

      Civil forfeiture proceedings are governed by 18 U.S.C. § 983.

Section 983(c) provides that "[i]n a suit or action brought under

any civil forfeiture statute for the civil forfeiture of any

property . . . the burden of proof is on the Government to

establish, by a preponderance of the evidence, that the property

is subject to forfeiture." "In civil forfeiture, the United States

brings a civil action against the property itself as an in rem

proceeding — '[i]t is the property which is proceeded against, and

. . . held guilty and condemned as though it were conscious instead

of inanimate and insentient.' . . ."       United States v. Contorinis,

692   F.3d   136,   146   (2d   Cir.   2012)(citations   omitted).   The

"claimant's culpability in the underlying criminal conduct is

irrelevant."    United States v. $6,207, 757 F. Supp.2d 1155, 1163

(M.D. Ala. 2010).     See United States v. Cherry, 330 F.3d 658, 666

n.16 (4th Cir. 2003) ("The most notable distinction between civil

and criminal forfeiture is that civil forfeiture proceedings are

brought against property, not against the property owner; the

owner's culpability is irrelevant in deciding whether property

should be forfeited."); Vereda, Ltda. v. United States, 271 F.3d

                                       9
1367, 1376 (Fed. Cir. 2001)("in an in rem forfeiture . . . the

guilt or innocence of the property owner is irrelevant in view of

the fact that the action resulting in forfeiture is 'directed

against [the] guilty property, rather than against the offender

himself'"); United States v. $90,000.00 in U.S. Funds, No. 5:12-

CV-169(CAR), 2012 WL 5287888, at *3 (M.D. Ga. Oct. 23, 2012)("A

civil forfeiture action is a proceeding in rem and operates under

the legal fiction that objects and property can be guilty of

wrongdoing,     making   any   actual    guilt    related   to    the   owner

irrelevant."); United States v. A Parcel of Land Located at 5185

S. Westwood Drive Republic, Mo., No. 09-03357-CV-S-DGK, 2012 WL

1113197, at *4 (W.D. Mo. Apr. 2, 2012) ("Civil forfeiture is an in

rem action against the property itself, not the person. Therefore,

civil forfeiture is 'not conditioned upon the culpability of the

owner of the defendant property.' Essentially, 'the innocence of

the owner is irrelevant.'")(citation omitted); Stefan D. Cassella,

Asset Forfeiture Law in the United States 503 (2d ed. 2013)("The

claimant's lack of personal involvement in the crime giving rise

to the forfeiture is irrelevant . . . .").

B.   Innocent Owner Defense

     The Ezeemos next argue that they are entitled to summary

judgment   on   their    affirmative    defense   of   innocent    ownership

pursuant to 18 U.S.C. § 983(d).

                                    10
      Section 983(d)(1) provides:          "An innocent owner's property

shall not be forfeited under any civil forfeiture statute."7                 "An

innocent-owner defense is an affirmative defense to be proven by

the claimant by a preponderance of the evidence."              United States

v. All Assets of G.P.S. Auto. Corp., 66 F.3d 483, 487–88 (2d Cir.

1995).

      "Section 983 provides for two categories of innocent owners."

In re 650 Fifth Ave. & Related Properties, No. 08 CIV. 10934(KBF),

2014 WL 1998233, at *4 (S.D.N.Y. May 15, 2014).                     The first

category, §    983(d)(2)(A),     governs    claimants with        pre-existing

ownership interests and "comprises owners whose property interests

were in existence 'at the time the illegal conduct giving rise to

forfeiture    took    place.'"    In   re    650     Fifth   Ave.   &    Related

Properties,    2014    WL   1998233,   at     *4–5     (quoting     18    U.S.C.

§   983(d)(2)(A)).    The second category, § 983(d)(3)(A), "comprises

owners who acquired their property interests 'after the conduct

giving rise to the forfeiture took place.'" Id. (quoting 18 U.S.C.

§ 983(d)(3)(A)).      See United States v. Real Prop. Located at 6124

Mary Lane Drive, San Diego, California, No. 3:03CV580, 2008 WL

3925074, at *2 (W.D.N.C. Aug. 20, 2008)("The conditions one must



      7Thestatute defines an "owner" as "a person with an ownership
interest in the specific property sought to be forfeited, including
a leasehold, lien, mortgage, recorded security interest, or valid
assignment of an ownership interest." 18 U.S.C. § 983(d)(6)(A).
                                11
meet to be an innocent owner depend on whether the claimant's

property interest was acquired before or after the illegal conduct

giving rise to the forfeiture took place.")

      1.      18 U.S.C.       §       983(d)(2)(A)   –   Pre-Existing    Property
              Interest

      The Ezeemos first argue that they are entitled to summary

judgment      pursuant   to       §    983(d)(2)(A).      Section    983(d)(2)(A)

provides:

           With respect to a property interest in existence at
      the time the illegal conduct giving rise to forfeiture
      took place, the term "innocent owner" means an owner
      who--
           (i) did not know of the conduct giving rise to
      forfeiture; or
           (ii) upon learning of the conduct giving rise to
      the forfeiture, did all that reasonably could be
      expected under the circumstances to terminate such use
      of the property.

      The Ezeemos' § 983(d)(2) argument fails.                      As indicated,

§   983(d)(2) concerns "pre-existing" ownership interests, that is,

ownership interests in existence at the time of the underlying

criminal offense. 8       "[E]very claimant asserting an affirmative



      8See,e.g., United States v. An Interest in the Real Prop.
Located at 2101 Lincoln Blvd., Los Angeles, Cal., 729 F. Supp. 2d
1150, 1154–55 (C.D. Cal. 2010) (§ 983(d)(2) governs "a case where
the claimant already owns a piece of property"); United States v.
A 2000 Jeep Grand Cherokee, VIN. No. 1J4GW48N7YC303169, License
No. 70-J870, No. 07-CV-4114-DEO, 2009 WL 1586016 (N.D. Iowa June
4, 2009)(where mother owned the vehicle prior to her son's use of
it in criminal activity, her ownership interest was "in existence"
at the time the property was used to commit underlying offense);
United States v. Real Prop. Known & Numbered as 2621 Bradford
                                12
defense under section 983(d)(2) must begin by establishing that he

was an owner of the property at the time the offense giving rise

to   the   forfeiture   took   place."          Stefan   D.   Cassella,    Asset

Forfeiture Law in the United States 499 (2d ed. 2013).                    Claims

under § 983(d)(2) fail "if the claimant did not acquire his

interest in the forfeited property until after the crime giving

rise to the forfeiture took place."               Id. at 497.     The Ezeemos

failed to brief, much less establish, how their ownership interest

in the defendant currency was "in existence at the time the illegal

conduct giving rise to forfeiture took place."                § 983(d)(2)(A).

"A person who cannot satisfy this temporal requirement has no claim

under   Section   983(d)(2)    .   .   .   ."   Stefan   D.   Cassella,    Asset

Forfeiture Law in the United States 496 (2d ed. 2013).

      Even assuming that the Ezeemos could make this showing, their

claim under § 983(d)(2) still fails.

      Section 983(d)(2)(A)(i) requires an owner prove that he "did

not know of the conduct giving rise to forfeiture."               The Ezeemos




Drive, Middletown, Butler Cty., Ohio, No. 1:07-CV-875, 2008 WL
11402027, at *4 (S.D. Ohio Aug. 12, 2008)(where claimant owned the
defendant property since 1995, his "property interest arose prior
to the illegal activity"); United States v. 392 Lexington Parkway
S., St. Paul, Minn., Ramsey Cty., 386 F. Supp. 2d 1062, 1070 (D.
Minn. 2005) (claimant asserted that it was an innocent owner
pursuant to § 983(d)(2)(A) where it closed on its mortgage on
November 13, 2002, prior to the illegal conduct giving rise to the
forfeiture).
                                13
argue they are entitled to judgment as a matter of law pursuant to

this provision because there is no "evidence that [they] had any

knowledge of the unlawful activity."          (Doc. #119-1 at 14.)     In

support, the Ezeemos point to their deposition testimony and

affidavits disavowing any knowledge that the U.S. currency was

obtained by fraud.   (ECF #119-1 at 14, citing to ECF ##119-2, Local

Rule 56(a)1 ¶¶54-57.)

      Knowledge under § 983(d)(2)(A)(i) "includes the concept of

'willful blindness'." Stefan D. Cassella, The Uniform Innocent

Owner Defense to Civil Asset Forfeiture, 89 Ky. L.J. 653, 684

(2001).   An owner of property is not entitled to an innocent owner

defense to forfeiture by being willfully blind to the facts that

gave rise to the forfeiture.       United States v. Collado, 348 F.3d

323, 327 (2d Cir. 2003) (stating that the court has "construed the

'knowledge' prong broadly such that "where an owner has engaged in

'willful blindness' as to the activities occurring on her property,

her ignorance will not entitle her to avoid forfeiture.")              See

United States v. $ 38,148.00 United States Currency, No. 13-CV-

1162A(F), 2018 WL 2091415, at *8 (W.D.N.Y. Apr. 12, 2018) ("A

claimant's    willful      blindness,   however,      will   not     avoid

forfeiture"); United States v. $175,121.75 in Wells Fargo Bank

Funds, No. CV 15-7149-R, 2016 WL 7655746, at *3 (C.D. Cal. June

21,   2016)   ("Innocent   owner   defenses    have   consistently   been

                                   14
rejected in forfeiture cases where the claimant was found to be

willfully blind"); United States v. Funds Seized From Account No.

20548408 at Baybank, N.A., No. 93 CIV. 12224(MEL), 1995 WL 381659,

at *6 (D. Mass. June 16, 1995)("In the context of an 'innocent

owner'   defense,    willful    blindness   .    .   .    is   tantamount    to

knowledge"); United States v. All Funds Presently on Deposit, 832

F. Supp. 542, 564 (S.D.N.Y. 1993) (To be an innocent owner, "[a]

claimant must demonstrate by a preponderance of the evidence that

it did not . . . have knowledge of the illegal activities and was

not willfully blind to those activities.")               Regarding whether a

claimant knew of the conduct giving rise to forfeiture, ordinarily

"[m]atters of knowledge and willful avoidance of knowledge are

questions of fact."        United States v. Milbrand, 58 F.3d 841, 844

(2d Cir. 1995).

     To prevail on their affirmative innocent owner defense, the

Ezeemos bear the burden of showing they did not know of the illegal

activity.      Construed in the light most favorable to the nonmoving

party,   the    Ezeemos'    submissions   fall   short.        Godwin   Ezeemo

purchased significant amounts of U.S. currency from a local man

who testified that he was not licensed and gathered customers by

going "outside" to the "market" and "warehouse" in Lagos.                   (ECF

#119-7, Lade Dep. at 68.)        Although Ezeemo was aware of the many

deposits into his BOA account by individuals and entities whom he

                                     15
did not know, he never questioned the source of the money.          Despite

the presence of these red flags, the Ezeemos did nothing to

investigate the legitimacy of the funds deposited in the account.9

Viewing the record evidence in the light most favorable to the

nonmoving party, genuine issues of material fact exist as to

whether    the   Ezeemos   were   willfully   blind   to   the   fraudulent

activity.   See United States v. 16328 S. 43rd E. Ave., Bixby, Tulsa

Cty., Okla., 275 F.3d 1281, 1284 (10th Cir. 2002)(explaining that

the court need not accept "bare denials" where the claimant's

"alleged ignorance amounts to willful blindness").

     The Ezeemos next argue that they are entitled to summary

judgment pursuant to § 983(d)(2)(A)(ii).       Section 983(d)(2)(A)(ii)

provides that an innocent owner is an owner who "upon learning of

the conduct giving rise to the forfeiture, did all that reasonably

could be expected under the circumstances to terminate such use of

the property."     Section 983(d)(2)(B)(i) further states that:

     [W]ays in which a person may show that such person did
     all that reasonably could be expected may include
     demonstrating that such person, to the extent permitted
     by law—

            (I) gave timely notice to an appropriate law
            enforcement agency of information that led the
            person to know the conduct giving rise to a
            forfeiture would occur or has occurred; and


     9In the words of Secret Service agent Shove, Ezeemo "turned a
blind eye to the source of the funds." (Doc. #119-8, Shove Dep.
at 64.)
                                16
            (II) in a timely fashion revoked or made a
            good faith attempt to revoke permission for
            those engaging in such conduct to use the
            property or took reasonable actions in
            consultation with a law enforcement agency to
            discourage or prevent the illegal use of the
            property.

18 U.S.C. § 983(d)(2)(B)(i).

      The   Ezeemos     make   a   passing   argument    that   they   satisfy

§   983(d)(2)(A)(ii) because after they were told that the $194,340

transfer was fraudulent, they "stopped using Lade" to obtain U.S.

currency and "wrote a complaint to the Nigerian police against

Lade which resulted in Lade's arrest."          (Doc. #119-1 at 14.)

      The Ezeemos fail to sustain their burden of demonstrating

that they are innocent owners pursuant to § 983(d)(2)(A)(ii).              The

record reveals that the Ezeemos' complaint to the Nigerian police

referred only to the $194,340 deposit.          Notwithstanding that Lade

had caused numerous other deposits into the BOA account, the

Ezeemos took no action to investigate the source or legality of

those deposits.         Even after they reported Lade, the             Ezeemos

continued    to   use    the   BOA    account   and     received   additional

questionable deposits into the account from sources they did not

know.   (ECF #119-5, Ezeemo Dep. at 59-60.)             Viewing the evidence

in the light most favorable to the nonmovant, genuine issues of

material fact exist regarding whether the Ezeemos "did all that

reasonably could [have] be[en] expected under the circumstances to

                                       17
terminate such use of the property." 18 U.S.C. § 983(2)(A)(ii).

See United States v. Property Identified as 1813 15th Street N.W.,

Washington D.C., 956 F. Supp. 1029, 1037 (D.D.C. 1997)(under

§   983(2)(A)(ii), "the claimant must supply evidence to allow a

reasonable juror to conclude that, under the circumstances, all

reasonable steps were taken to curtail the illegal activity . . .

.   [E]vidence   to   prove    some   reasonable     steps    were   taken   is

insufficient . . . .")(emphasis in original).

      2.   18 U.S.C.     §    983(d)(3)(A)    –    After-Acquired    Property
           Interest

      The Ezeemos next argue that they are entitled to summary

judgment   on    their       innocent      owner    defense    pursuant      to

§   983(d)(3)(A), which governs after-acquired property interests.

Section 983(d)(3)(A) provides:

           With respect to a property interest acquired after
      the conduct giving rise to the forfeiture has taken
      place, the term "innocent owner" means a person who, at
      the time that person acquired the interest in the
      property--
           (i) was a bona fide purchaser or seller for value
      (including a purchaser or seller of goods or services
      for value); and
           (ii) did not know and was reasonably without cause
      to believe that the property was subject to forfeiture.

18 U.S.C. § 983(d)(3)(A).

      The Ezeemos argue that they "paid the equivalent in Nigerian

currency for each and every dollar deposited in the BOA account"




                                      18
and "did not know that the BOA Account was [sic] been used in a

criminal activity." (Doc. #119-1 at 18.)

      The court need not address the first element of the defense

because the Ezeemos fail to satisfy the required second element of

the defense that they "did not know and [were] reasonably without

cause to believe that the property was subject to forfeiture."

§   983(d)(3)(A)(ii).     This section "requires that the innocent

owner be ignorant of the fact that the property was involved in or

traceable to a criminal violation."     United States v. An Interest

in the Real Prop. Located at 2101 Lincoln Blvd., Los Angeles, Cal.,

729 F. Supp. 2d 1150, 1154 (C.D. Cal. 2010).         The test is an

"objective" one.   United States v. Real Prop. Located at 6124 Mary

Lane Drive, San Diego, California, No. 3:03CV580, 2008 WL 3925074,

at *4 (W.D.N.C. Aug. 20, 2008), aff'd sub nom. United States v.

Munson, 477 F. App'x 57 (4th Cir. 2012).      "The reason-to-believe

standard is an objective one: even a genuinely-held belief that

the property was not subject to forfeiture will be insufficient if

a reasonable person would have been on notice that the property

could be forfeited to the government."     Stefan D. Cassella, Asset

Forfeiture Law in the United States 512 (2d ed. 2013).        And as

with § 983(d)(2)(A)(i), a claimant asserting a defense under

§   983(d)(3)(A) "cannot rely on 'willful blindness' to support his

lack of knowledge."     United States v. 2003 Lamborghini Murcielago,

                                   19
No. 6:07CV726ORL-19KRS, 2007 WL 4287674, at *5 (M.D. Fla. Dec. 6,

2007). See United States v. $175,121.75 in Wells Fargo Bank Funds,

No. CV 15-7149-R, 2016 WL 7655746, at *2 (C.D. Cal. June 21,

2016)(claimant's innocent owner claim under § 983(d)(3)(A) failed

where claimant was "willfully blind" and "had a definitive reason

to believe that the money was subject to forfeiture").

      For the reasons set forth in the court's discussion of

§   983(d)(2)(A)(i) regarding the Ezeemos' knowledge, supra at 15-

16, the Ezeemos fail to establish that no issue of material fact

exists as to whether they "did not know, and [were] reasonably

without    cause   to    believe,   that      the   property   was   subject   to

forfeiture."

IV.   Conclusion

      Accordingly, the Ezeemos' motion for summary judgment (ECF

#119) is DENIED.

      SO   ORDERED      at   Hartford,   Connecticut,     this   11th   day    of

September, 2019.



                                     _____________/s/__________________
                                     Donna F. Martinez
                                     United States Magistrate Judge




                                         20
